NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3204
                                      ___________

                              FREDERICK D. WAGNER,
                                               Appellant
                                       v.

            UNEMPLOYMENT COMPENSATION BOARD OF REVIEW
                  ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                        (D.C. Civil Action No. 2-13-cv-00801)
                      District Judge: Honorable Mark R. Hornak
                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                               December 9, 2013
      Before: FUENTES, GREENBERG and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: January 14, 2014)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Frederick Wagner appeals from an order of the United States District Court for the

Western District of Pennsylvania, which dismissed with prejudice his filing, construed as

a civil rights complaint. We will affirm the District Court’s judgment.

      Wagner alleges that he was employed by Sears for three months in 2011 but left
when his hours were reduced substantially. Wagner filed for unemployment

compensation but was denied benefits. Wagner appealed to the Unemployment

Compensation Board of Review (“UCBR”), the Commonwealth Court of Pennsylvania

and the Pennsylvania Supreme Court, but was unsuccessful at each step. Wagner then

filed a document in the District Court entitled, “Rule 60 Motion for Relief From

Judgement,” and subtitled “Complaint.” In it, he sought “Relief From a Judgement

entered by the Supreme Court of Pennsylvania,” and asked that the District Court

“reverse the UCBR’s order.” The District Court dismissed the complaint with prejudice

pursuant to 28 U.S.C. § 1915(e)(2), concluding that the filing, “treated as a Complaint,

fails to plausibly state a claim for relief in this Court, that this Court lacks jurisdiction to

adjudicate his claims to the extent they seek (explicitly or implicitly) the review or

rejection of the decisions or judgments of the Pennsylvania state courts, and that such

flaws are fatal to the Plaintiff’s claims, now or after any possible amendment.”

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over a District Court’s decision to dismiss a complaint under § 1915(e)(2). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Under that standard, which

is the same standard we apply to a dismissal under Federal Rule of Civil Procedure

12(b)(6), “[w]e accept all well-pleaded allegations in the complaint as true and draw all

reasonable inferences in [Wagner’s] favor.” Capogrosso v. Sup. Ct. of New Jersey, 588

F.3d 180, 184 (3d Cir. 2009) (per curiam) (quoting McGovern v. Phila., 554 F.3d 114,

115 (3d Cir. 2009)). “The District Court’s judgment is proper only if, accepting all
                                                2
factual allegations as true and construing the complaint in the light most favorable to

[Wagner], we determine that [he] is not entitled to relief under any reasonable reading of

the complaint.” McGovern, 554 F.3d at 115. Further, we may affirm on any grounds

supported by the record. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).

       We agree with the District Court that lower federal courts lack subject matter

jurisdiction to engage in direct appellate review of state court determinations under the

Rooker-Feldman doctrine. See Dist. of Columbia Ct. App. v. Feldman, 460 U.S. 462

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). There are four requirements

that must be met for the Rooker-Feldman doctrine to apply: (1) the federal plaintiff lost

in state court; (2) he is “complaining of injuries caused by [a] state-court judgment”; (3)

the judgment was “rendered before the district court proceedings commenced”; and

(4) the plaintiff is “inviting district court review and rejection of [that] judgment.” Gary

v. Braddock Cemetery, 517 F.3d 195, 201 (3d Cir. 2008) (quoting Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). Here, Wagner lost in state court

before filing his federal action, the injuries of which he complains were caused by the

state court judgments in question, and his request for relief specifically included

invalidation of the state courts’ rulings as to that claim. Thus, to the extent he sought

direct review of the state courts’ rulings, the District Court lacked jurisdiction to

accommodate him.

       Wagner argues in his brief that the District Court had jurisdiction because his

complaint stated that it arose “under the rule of law 18 U.S.C.1623 where employer HR
                                               3
manager deceived the UC Referee by material falsification under oath.” To the extent

Wagner was attempting to raise an independent violation of a constitutional or statutory

federal right, it may not have been barred by Rooker-Feldman. Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 172-73 (3d Cir. 2010). However, the

claim is without merit, as § 1623 applies by its terms to false declarations made in

federal, not state, courts. Further, § 1623 is a criminal statute that does not expressly give

rise to a private cause of action. Cf. Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002)

(perjury is a crime that does not give rise to civil cause of action).

       A plaintiff should be granted the opportunity to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 106 (3d Cir. 2002). Here, there are no facts suggesting a violation of Wagner’s

federal or constitutional rights. Accordingly, we conclude that it would have been futile

for the District Court to provide him with leave to amend his complaint before dismissal.

As dismissal under 28 U.S.C. § 1915(e)(2) was appropriate, we will affirm the judgment

of the District Court.




                                               4